ON REHEARING.
Rothrock, J.
— This appeal was considered by this court at a former term, and an opinion was filed reversing the judgment of the district court. A petition for rehearing was presented, and in view of the fact that two of our number dissented from the former opinion, and that a change had taken place in the membership of the court which might lead to a different result, we thought it advisable to entertain the petition, and reexamine the questions in the case. Having done so, we have to announce that the former opinion must stand. A majority still adhere to it, with Mr. Justice Beck and the writer hereof dissenting as before.
Reversed.